  8:20-cv-00266-RGK-PRSE Doc # 7 Filed: 08/12/20 Page 1 of 4 - Page ID # 26




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KENNY W. VAWTER,

                   Plaintiff,                              8:20CV266

      vs.
                                               MEMORANDUM AND ORDER
FBI SCOUTING BUREAU, MIKE
GASKI, US MILITARY, AZ LAW
ENFORCEMENT, COLONEL GEORGE
RUBEL, and ISIS,

                   Defendants.


      Plaintiff Kenny W. Vawter filed his pro se Complaint on July 6, 2020 (filing
1) and has been granted leave to proceed in forma pauperis. The court now
conducts an initial review of the Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

       Vawter filed his Complaint naming Team USA President Mike Gaski, t he
FBI Scouting Bureau, US Military, AZ Law Enforcement, Colonel George Ru bel,
and ISIS as Defendants. This is one of several lawsuits filed by Vawter in
relatively quick succession in this court against these Defendants. See Vawter v.
Gaski et al., 20CV230; Vawter v. Gaski et al., 20CV244; Vawter v. Gaski et al. ,
20CV250. As is true in those other cases, Vawter’s Complaint in the present case
is rambling and incoherent. Vawter claims deprivations of his “constitutional
rights, RICO Act, USA Terrorism Act, Patriot Act, Freedom Act, every
Amendment crime,” and generally alleges Defendants have committed
“intellectual treason,” violated his “right to counsel,” “paid to document fict itious
information,” placed “holds on inheritance,” falsely “set up/framed . . . com puter
   8:20-cv-00266-RGK-PRSE Doc # 7 Filed: 08/12/20 Page 2 of 4 - Page ID # 27




generated existence,” and are “selling my thoughts, auctioning thoughts tomorrow
before I think thought today.” (Filing 1 at CM/ECF pp. 3–4.)1 Vawter further
claims that he has “been tortured for over 37 years” and alleges injuries including
“murdered over 600 decillion times, burned hair off, removed reproductive organ ,
scarred face, enlarged nose, scarred 80% of body, raped by technology, forced t o
watch porno, smoke meth, brain dead, severed spinal cord over 70,000 times,
blinded, assaulted neurological system [by] NASA,” among others. (Id. at
CM/ECF pp. 5–6.) Vawter appears to seek court orders putting a stop t o all t h ese
alleged wrongs against him.

      Vawter has also filed a motion to amend (filing 6) which is likewise
incomprehensible and appears to be nothing more than a list of random grievances
and various federal constitutional provisions and federal statutes with no
decipherable factual allegations relating to the Defendants.

                II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. The court must dismiss a com plaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defen dant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to Anudge[ ] t h eir
claims across the line from conceivable to plausible,@ or Atheir complaint m ust be
dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.@).



      1   Capitalization, spelling, and punctuation corrected throughout this order.
                                              2
  8:20-cv-00266-RGK-PRSE Doc # 7 Filed: 08/12/20 Page 3 of 4 - Page ID # 28




       AThe essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party >fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved. =@
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, A[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.@ Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                                    III. DISCUSSION

       Vawter has not complied with Federal Rule of Civil Procedure 8 which
requires that every complaint contain “a short an d plain st atement of t h e claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). Moreover, t he court
can identify no federal statutory or constitutional provision that would give rise t o
a plausible claim for relief against any named defendant and h as det ermined t his
action should be dismissed on initial review because Vawter’s allegations are
completely unintelligible, delusional, and without a factual or legal basis. See
Denton v. Hernandez, 504 U.S. 25, 32–34 (1992) (court may dismiss complaint of
plaintiff proceeding in forma pauperis as frivolous and may disregard clearly
baseless, fanciful, fantastic, or delusional factual allegations); Jones v. Norris, 310
F.3d 610, 612 (8th Cir. 2002) (dismissing complaint as frivolous an d st ating t hat
“[a] complaint is frivolous when it lacks an arguable basis in eit her law or fact ”
(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989))). Vawter will not be granted
leave to amend his complaint because such amendment would be futile. See Silva
v. Metro. Life Ins. Co., 762 F.3d 711, 719–20 (8th Cir. 2014) (dist rict cou rts can
deny motions to amend when such amendments would be fu t ile, su ch as claim s
that are frivolous or could not withstand a 12(b)(6) motion to dismiss); Reuter v.
Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (“frivolous claims are futile”).



                                          3
  8:20-cv-00266-RGK-PRSE Doc # 7 Filed: 08/12/20 Page 4 of 4 - Page ID # 29




      IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Complaint (filing 1) is dismissed with prejudice as
frivolous.

      2.     Plaintiff’s motion to amend (filing 6) is denied as moot.

      3.     The court will enter judgment by a separate document.

      Dated this 12th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         4
